01-15-00560-CR
                                    CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK



                                                                              FILED IN
June 24, 2015                                                          1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
MARK CHARLES KRATOVIL                                                  6/25/2015 11:38:50 AM
ATTORNEY OF RECORD                                                     CHRISTOPHER A. PRINE
                                                                                Clerk
1201 FRANKLIN, 13™ FLOOR
HOUSTON TX 77002

Defendant’s Name: MICHAEL ANTHONY DAVILA

Cause No: 1359876

Court:   351st
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 06/18/2015
Sentence Imposed Date: 06/18/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: MARK CHARLES KRATOVIL
Pauper's Oath Filed 6/18/2015


Sim


/s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
      District Attorney
      Appellate Division
      Harris County, Texas

      TONI GOUBEAUD (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                             Cause No
;r                                                          THE STATE OF TEXAS
                                                                    V.
                                                                              A/K/A/
                                                                                                                                     t
             3 SUf                           District Court / County Criminal Court at Law No.

                                                               Harris County, Texas


                                                                NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

    On                                              lÿ-ÿaate), the defendant in the above numbered and styled cause gives
    NOTICE OF APPEAL of his conviction.
'
    The undersigned attorney (check appropriate box):
         0ÿ MOVES to withdraw.
                ADVISES the court that he will CONTINUE to represent tire defendant on appeal.

                                 A
    Date                                                                       Attorney (Signature)


    DefendantjTrinted name)                                                    Attorney (Printed name)

                       Chris Daniel
                       District Clerk
                                                                                             773 & sf
                                                                               State Bar Number

                                                                                                                      t r*Tb
                                                                                  (3*>(
                      JUN 1 8 2015
          Time:.                                                               Address

          By.
                       Harris County, Texas
                                                                                 7/3-                            >3 7
                             Dh,- : v                                          Telephone Number
    The defendant (check all that apply):
         v/' REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                appellate counsel to represent him.
                ASKS the Court to ORDER that a free record be provided to him.
                ASKS the court to set BAIL.
           Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
    Granting the requested relief.


    Defendant (Signature)                                                      Defendant’s Printed name

    SWORN TO AND SUBSCRIBED BEFORE ME ON

    By Deputy District Clerk of Harris County, Texas
                                                                                        7




    http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2 pages-without Affirmation).docPage 1 of 2
                                                                        1/09/08
*»



                                                                     ORDER
i''


                On          LjuJlSZ             the Court conducted a hearing and FINDS that defendant / appellant

                     IS NOT indigent at this time.
                OÿflTindigent for the purpose of
                                          counsel
                           2fpaying for a clerk’s and court reporter’s record.
                                          counsel or paying for a clerk’s and court reporter’s record.
 The Court ORDERS that
    aÿCounsel’s motion to withdraw                  is(ÿRANTÿp / DENIED.
                Defendant / appellant’s motion (to be found indigent) is DENIED.
                               / appellant’s motion is GRANTED and
                                                                                (attorney’s name & bar card number)
                           is APPOINTED to represent defendant / appellant on appeal.
                         The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                         defendant / appellant.
     BAIL IS:
                SET at $   _
                To CONTINUE as presently set.
        S-ÿENIED and is SET at No BOND. (Felony Only)

 DATE SIGNED:                      kill 1 M5
                                                                                PRESIDING,
                                                                                 I
                                                                                DISTRICT COURT /
                                                                           COUNTY CRIMINAL COURT AT LAW NO.
                                                                           HARRIS COUNTY, TEXAS




 http://hcdco-intranet/CriminaI/CriminaI Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2 pages-without Affirmation).docPage2 of 2
                                                                     1/09/08
                                                               Cause No.

THE STATE         OF   TEXAS                                                  IN THE         DISTRICT COURT

v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                 , Defendant                                                  HARRIS COUNTY, TEXAS


           TRIAL COURT’S CERTIFICATION                            OF   DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     wf       is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     I I      is a plea-bargain case, and the defendant has NO right of appeal, [or]
     I I      the defendant has waived the right of appeal.



Judge
                                                                                 Ujil
                                                                          Date Signed
                                                                                                 mz
 I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
 this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
 Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
'appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
 petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
 appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
 communication, of any change in the address at which I am currently living or any change in my current prison
 unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
 change in my address, I may lose the opportunity to file a pro se petition for discretio       review.



Defendant                                                                 Defendant's Counsel

                       _
Mailing Address:
                                FILED
                                 Chris Daniel
                                                                          State Bar of Texas ID number:
                                                                                                                   £'**&-'(t'A . fo-fa Ff
Telephone number:                                                         Mailing Address:         ( 2o /
Fax number (if any):                     1 8 2015                         Telephone number:              -2- 7 tf- (p ~75 7
                        Time:
                        By.
                                   Harris County, Texas
                                                                          Fax number (if any):          7/3- Y> Zz
                                        Deputy
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                  PAUPER’S OATH ON APPEAL
   CAUSE NO.:            /3S9& VL                                          OFFENSE:
   THE STATE OF TEXAS                                                        Jo          DISTRICT COURT
   VS.                                                                     OF

           A/h
                           Chris Daniel
                                       ©ore me, this.'
                                                                         day of                     A.D.. 20   Jf7
                                    District Clark
                                    JUN 1-8 2015             DEPUTfrTJlSTRICT CLERK
                       Time:.                                         DISTRICT COURT
                                    Harris County, TOJHM     HARRIS COUNTY, TEXAS
                       By.
                                         Deputy
                                                                  ORDER
  On             Gfl/l ) 249/5"                    the court conducted a hearing and found that the defendant is indigent.

   EEi         The court orders that                                          is appointed to represent
                                    on
               dfifendant/appellant appeal.




.
.
  C-r



            .    ........
               The court reporter is ordered to prepare and file the reporter’s record without charge to the
               defendant/appellant.
It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
                                .         by certified mail return receipt requested.


                                                             JUDGE PRESIDING V
                                                                  ) DISTRICT COURT
                                                             HARRIS COUNTY, TEXAS

                                                             AFFIRMATION
         I, /WÿrK Krx-J-vi/, ) f Pul> l)(P*       )      , Attorney at Law, swear or affirm that I will be solely
         responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
         duties as appellate counsel, I will notify the court immediately so that the court may take the
         appropriate action as deemed necessary.

         ATTORNEY
                        (SIGNATURÿ                                                       rt M/D xst f? &
                                                                                  BAR/SPN NUMBER

         IM  EUo/C l,\
         ADDRESS
                                _            Plaar
                                                                                  CITY
                                                                                                    7)r
                                                                                                     STATE
                                                                                                                    77JZS
                                                                                                                        ZIP
          fUZ)                        OOi fo_                                     /'713)437-11$2 4
         PHONE'                                                                   FAX NUMBER
         gA rKtlA.
         EMAIL ADDRESS
                      iZL                     *   k cjxt.
         SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                                           _
                                                            DEPUTY DISTRICT fcfeElfK (SIGNATURE)
                                                              DISTRICT CLERK
                                                                                                                   9
               APPEAL CARD
                                       O'
                             i'it
                                       A

                         •                  Cause No.



                     The State of Texas




Date Notice
Of Appeal: .

Presentation:                      Vol.      Pg-.

Judgment:                          Vol..      Pg-.

Judge Presiding/>ÿ2/ÿ
Court Reporter.   ;%??/                A/f/tz/yj/
Court Reporter
Court Reporter.

Attorney
on Trial
%
Attorney
                 *           '
                                   v
on Appeal    /?2&sA_
                 )( Hired.
                Appointed


Offense Zb# /&